185 F.2d 237
Morris R. BLANE, Trustee In Bankruptcy, etc., Appellant,v.Elizabeth PETRILL, Appellee.
No. 11111.
United States Court of Appeals, Sixth Circuit.
Nov. 27, 1950.

Theodore R. Spilka, Cleveland, Ohio, for appellant.
Bernard B. Direnfeld, Morris Morgenstern, Cleveland, Ohio, for appellee.
Before HICKS, Chief Judge and SIMONS and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs and arguments of counsel, and upon consideration thereof it appears to the court that there is no reversible error in the action of the District Court in granting the motion to direct the jury to return a verdict in favor of appellee.


2
It is therefore ordered and adjudged that the judgment of the District Court entered November 7, 1949, dismissing appellant's action and herein appealed from, be and the same is in all things affirmed.